Docket Nos. 103616, 103856, 103857 cons.


                              IN THE
                      SUPREME COURT
                                 OF
                THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
DERRICK CARPENTER, Appellee.–THE PEOPLE OF THE
STATE OF ILLINOIS, Appellant, v. SERGIO GARIBALDI,
Appellee.–THE PEOPLE OF THE STATE OF ILLINOIS,
Appellant, v. IGNACIO MONTES-MEDINA, Appellee.

                    Opinion filed April 17, 2008.



    JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
    Chief Justice Thomas and Justices Fitzgerald and Garman
concurred in the judgment and opinion.
    Justice Kilbride specially concurred, with opinion, joined by
Justices Freeman and Burke.
    Justice Burke specially concurred, with opinion, joined by Justices
Freeman and Kilbride.



                             OPINION

    Following a bench trial in the circuit court of Cook County,
defendant, Derrick Carpenter, was found guilty of having a false or
secret compartment in a motor vehicle, in violation of section 12–612
of the Illinois Vehicle Code (Code). 625 ILCS 5/12–612 (West 2004).
Defendant was subsequently sentenced to two years’ imprisonment.
On appeal, the appellate court declared section 12–612
unconstitutional as violative of substantive due process guarantees,
concluding that the statute sweeps too broadly, potentially
encompassing innocent conduct. Carpenter, 368 Ill. App. 3d 288.
This court granted the State’s petition for leave to appeal as a matter
of right pursuant to Supreme Court Rule 612(b) (210 Ill. 2d R. 612(b)
(adopting civil appeal Rule 317 in criminal cases)). The cause was
docketed as No. 103616.
     Thereafter, in reliance upon the published opinion in Carpenter,
the circuit court of Grundy County separately dismissed single-count
indictments against defendants Sergio Garibaldi and Ignacio Montes-
Medina, both of which charged offenses under section 12–612(a) of
the Code. Pursuant to Supreme Court Rule 603 (134 Ill. 2d R. 603),
the State appealed both cases directly to this court (Nos. 103856 and
103857). As they present common issues, all three cases have been
consolidated for disposition.
     Prior to oral argument, the State filed a motion for vacatur and
remand, based upon our decision in In re E.H., 224 Ill. 2d 172 (2006).
Relying upon E.H., the State contended that the lower courts in these
consolidated cases improperly declared section 12–612
unconstitutional without first addressing alternative grounds that
could have resolved the cases. We denied the State’s motion on May
15, 2007, and the causes proceeded to oral argument.
     Before this court, the State argues that “the lower court orders
should be vacated and the cases remanded for consideration of
nonconstitutional grounds that were not addressed by those courts.”
Alternatively, the State contends that “the false or secret compartment
statute *** is constitutional on its face.”

                     STATUTE INVOLVED
   Section 12–612 of the Code provides in pertinent part:
          “(a) Offenses. It is unlawful for any person to own or
      operate any motor vehicle he or she knows to contain a false
      or secret compartment. It is unlawful for any person to
      knowingly install, create, build, or fabricate in any motor
      vehicle a false or secret compartment.


                                 -2-
           (b) Definitions. For purposes of this section, a ‘false or
       secret compartment’ means any enclosure that is intended and
       designed to be used to conceal, hide, and prevent discovery by
       law enforcement officers of the false or secret compartment,
       or its contents, and which is integrated into a vehicle. For
       purpose[s] of this Section, a person’s intention to use a false
       or secret compartment to conceal the contents of the
       compartment from a law enforcement officer may be inferred
       from factors including, but not limited to, the discovery of a
       person, firearm, controlled substance, or other contraband
       within the false or secret compartment, or from the discovery
       of evidence of the previous placement of a person, firearm,
       controlled substance, or other contraband within the false or
       secret compartment.” 625 ILCS 5/12–612(a), (b) (West
       2004).

                           BACKGROUND
                           Case No. 103616
    Defendant Carpenter was charged by information with the offense
of “false or secret compartment in a motor vehicle” in that he “owned
or operated a motor vehicle *** which he knew to contain a secret
compartment,” in violation of section 12–612 of the Vehicle Code
(625 ILCS 5/12–612 (West 2004)). The following evidence was
adduced at defendant’s bench trial.
    Chicago police officer Edmund Szudy and his partner, Erin
Petrulis, were on routine patrol when they were flagged down by
Sergeant Sherry. Sherry informed Szudy that he had received a
complaint from a female regarding two men who had allegedly tried
to lure her into a white van near the intersection of 39th Street and
King Drive. According to the unidentified female, a firearm was
displayed during the incident. A hearsay objection was interposed to
the foregoing evidence, and it was ultimately admitted for the limited
purpose of showing why the officers went to the named intersection,
rather than for the truth of the out-of-court statement. In response to
that information, Szudy and Petrulis drove to a motel parking lot near
39th Street and King Drive and saw a white van matching Sergeant



                                 -3-
Sherry’s description. Defendant was sitting in the driver’s seat of the
van and defendant’s brother was sitting in the passenger’s seat.
     As Szudy approached the van on the passenger side, he saw
defendant reach toward the dashboard as if to “shut something or grab
something.” At that point, Szudy drew his gun and ordered defendant
to raise his hands and step out of the vehicle. When Szudy looked into
the van, he saw the butt end of what appeared to be a handgun
sticking out from an open compartment in the dashboard. While
Szudy and Petrulis placed defendant and his brother in custody,
another officer, who had responded in a backup capacity, retrieved the
gun from the open compartment and determined it was “just a BB
gun.” An owner’s manual for the vehicle was also found inside the
compartment. No contraband, drugs, or firearms were recovered from
the vehicle. The compartment was open when Szudy first approached
defendant’s vehicle, and upon further inspection, Szudy was unable to
find any mechanism controlling its operation.
     After Szudy’s testimony, it was stipulated that defendant was the
owner of the vehicle. In addition, the State introduced, without
objection, three photographs of the van’s interior, two showing the
compartment with its lid open, and one showing it with its lid closed.
Also admitted was a photograph of the BB gun found in defendant’s
vehicle. Thereafter, the State rested, and a motion for directed verdict
was made and denied.
     Defendant testified that he purchased the van three weeks before
his arrest, and he had not made any changes to it. There was no air
bag in the compartment when he purchased the van. Defendant said
he used the compartment “to keep important papers in there and the
manual that came to [sic] the car.” On cross-examination, defendant
admitted that he also put his BB gun in the compartment. Defendant
initially stated that he knew the compartment was where the air bag
was supposed to be. When asked again if he knew the compartment
was supposed to contain an air bag, he responded, “Not really.”
     On the foregoing evidence, the trial court found defendant guilty.
The court subsequently sentenced defendant to two years’
imprisonment.




                                  -4-
                     Case Nos. 103856 and 103857
    Defendants Sergio Garibaldi and Ignacio Montes-Medina were
ultimately charged by separate indictments filed in the circuit court of
Grundy County with violations of section 12–612 of the Vehicle Code
(625 ILCS 5/12–612 (West 2004)). The indictments arose out of a
single incident occurring on February 13, 2006. One indictment
charged that defendant Garibaldi, on that date, “operated” a 2001
Ford Focus that “he knew contained a secret compartment.” The
other indictment charged that defendant Montes-Medina “owned” a
2001 Ford Focus that “he knew contained a secret compartment.”
Both defendants initially filed motions to quash arrest and suppress
evidence, and later filed motions to dismiss based on the appellate
court’s finding in Carpenter that section 12–612 is unconstitutional.
A copy of Carpenter was attached to defendants’ motions to dismiss.
    On November 6, 2006, a hearing was held on those motions. No
evidence was adduced at that hearing, but the parties referred to
testimony that had been given at a preliminary hearing, noting that a
large amount of currency had been found in the air bag compartment
of defendants’ vehicle and that the compartment had been modified
with, among other things, an electronic device to open and close the
cover.
    The circuit court ultimately granted defendants’ motions to
dismiss. The judge concluded that he could not rule contrary to the
holding in Carpenter, even if he were otherwise disposed. He stated:
“[S]o I’m going to show the motion granted. *** I believe I’m bound
by the holding in Carpenter, which I believe is sufficiently similar to
this.” The order initially entered by the circuit court states that the
court “must follow the decision of the appellate court” in Carpenter;
and concludes, “it is therefore the finding of this Court that the statute
in question is unconstitutional in that it violates due process.” On
November 28, 2006, the Attorney General filed a motion to amend the
circuit court’s order in order to comply with Supreme Court Rule 18
(210 Ill. 2d R. 18 (eff. September 1, 2006)). The amended order states
that the circuit court declared the statute unconstitutional “in its
entirety,” that the statute violates the “due process clauses of the U.S.
and Illinois constitutions for being overly broad,” that the statute “is
unconstitutional facially,” that it “cannot reasonably be construed in
a manner that would preserve its validity,” and that the “finding of

                                   -5-
unconstitutionality is necessary to the Court’s judgment dismissing the
case, and such judgment cannot rest upon an alternative ground.” The
court entered the amended order on November 28, 2006, upon its
presentation by the prosecutor, without further elaboration as to the
basis for its ruling.
    As previously noted, all three cases are before this court on State
appeals, and they have been consolidated for disposition.

                                ANALYSIS
     Initially, the State contends that “the lower court orders should be
vacated and the cases remanded for consideration of nonconstitutional
grounds that were not addressed by those courts.” The State notes
that defendant Carpenter had presented other, unresolved issues on
appeal, i.e., a challenge to the sufficiency of the evidence and an
argument that the trial court had denied him due process in entering
a finding of guilt based upon facts not supported by the record. The
State points out that defendants Garibaldi and Montes-Medina had
pending, unresolved motions to quash arrest and suppress evidence at
the time charges against them were dismissed.
     Defendants counter that the alternative issues to which the State
refers are themselves of constitutional magnitude. Carpenter argues
that his “reasonable doubt and due process arguments are inextricably
intertwined with arguments relating to the constitutionality of the
statute under which he was convicted.” He submits, in order to
determine whether he was properly convicted of the crime charged,
the appellate court had to necessarily first consider what conduct, if
any, the statute criminalized and whether the statute’s proscription of
the conduct was constitutional. Defendants Garibaldi and Montes-
Medina note that the circuit court, in their cases, was bound by the
appellate court’s decision in Carpenter, once that decision was
rendered.
     The State responds to defendant Carpenter’s argument by pointing
out that, even though the other unresolved issues in these cases
implicate constitutional rights, they do not involve the constitutionality
of an Illinois statute. Therefore, the State argues, those issues should
be addressed first. The State observes that if a court of review court
were to find the evidence in Carpenter’s case insufficient to convict,

                                   -6-
the conviction would be reversed and there would be no need to
review the constitutionality of section 12–612. As for defendants
Garibaldi and Montes-Medina, the State’s argument suggests that they
were obligated to obtain a ruling on their motions to suppress before
they could seek dismissal of the charges against them based on the
statute’s invalidity. We reject that suggestion.
     As defendants Garibaldi and Montes-Medina point out, the circuit
court presiding over their cases was bound to follow the appellate
court’s holding in Carpenter. It is “fundamental in Illinois that the
decisions of an appellate court are binding precedent on all circuit
courts regardless of locale.” People v. Harris, 123 Ill. 2d 113, 128
(1988). Therefore, until this court says otherwise, an applicable
appellate court decision must be followed by the circuit courts of this
state. See Harris, 123 Ill. 2d at 129. Thus, the circuit court of Grundy
County was obliged to follow the holding of the appellate court in
Carpenter, whether or not it agreed with that holding.
     The State’s interpretation of cases such as Mulay v. Mulay, 225
Ill. 2d 601 (2007), People v. Hampton, 225 Ill. 2d 238, 243-44
(2007), In re E.H., 224 Ill. 2d 172 (2006), and People v. Lee, 214 Ill.
2d 476 (2005), would essentially require that circuit courts violate the
rights of those charged with criminal offenses and engage in wasteful
procedural and analytical practices. The absurdity of requiring
defendants Garibaldi and Montes-Medina to litigate a motion to
suppress, and obtain a ruling thereon, as a prerequisite to obtaining
dismissal of charges based upon the holding in Carpenter should be
apparent. There was an appellate court precedent, directly on point,
holding section 12–612 unconstitutional. Yet, the State would require
the defendants to not only litigate the motions to suppress–as the
motions might have been granted–but also, presumably, undergo the
rigors of a criminal trial–as they might have been acquitted. Under
either of these scenarios, the circuit court could have avoided ruling
upon the constitutionality of the statute, but at the expense of
defendants’ constitutional rights. We cannot emphasize enough: these
are individuals charged with felonies. The criminal statutes of this
state are not so sacrosanct, nor is our pursuit of judicial economy so
preeminent, that we will endorse the trampling of citizens’ rights in
pursuit of either. A citizen should not have to endure or defend a


                                  -7-
felony prosecution premised upon an unconstitutional statute. Our
precedents do not hold otherwise.
     Hampton, E.H., and Lee addressed the sequence of appellate
analysis, so those decisions are not even pertinent to the appropriate
circuit court action in the cases of defendants Garibaldi and Montes-
Medina. While Mulay did address the proper procedure in the circuit
court, requiring the circuit court to first rule upon the “legal
insufficiency”of a petition before deciding a constitutional issue, we
find two bases for distinguishing Mulay. First, in Mulay, there was no
clear precedent holding a statute unconstitutional, as was the case
here. Thus, there was no controlling authority that the circuit court
was compelled to follow. Second, we believe a different rule must
obtain where, as here, defendants are the subjects of criminal
prosecutions, with all the serious consequences that entails, and the
statute in question sets forth the offense upon which the prosecution
is founded.
     In a somewhat analogous context–a determination of whether the
mere prospect of criminal prosecution presents a case or controversy
for purposes of justiciability under article III of the United States
Constitution–the United States Supreme Court has taken a position
diametrically opposed to the construction of our jurisprudence which
the State now urges. In Babbitt v. United Farm Workers National
Union, 442 U.S. 289, 60 L. Ed. 2d 895, 99 S. Ct. 2301 (1979), the
plaintiffs challenged the constitutionality of the Arizona Agricultural
Employment Relations Act, arguing, inter alia, that the Act required
them to curtail the exercise of their first amendment rights if they were
to avoid criminal prosecution. The district court declared the statute
unconstitutional and enjoined its enforcement. On appeal to the
Supreme Court, the defendant-appellees maintained, inter alia, that
there was no case or controversy because the criminal penalty
provision had not been applied and might never be applied. See
Babbitt, 442 U.S. at 302, 60 L. Ed. 2d at 908, 99 S. Ct. at 2310. The
Supreme Court rejected the State’s position, stating, “when fear of
criminal prosecution under an allegedly unconstitutional statute is not
imaginary or wholly speculative a plaintiff need not ‘first expose
himself to actual arrest or prosecution to be entitled to challenge [the]
statute.’ ” Babbitt, 442 U.S. at 302, 60 L. Ed. 2d at 909, 99 S. Ct. at


                                  -8-
2310-11, quoting Steffel v. Thompson, 415 U.S. 452, 459, 39 L. Ed.
2d 505, 514, 94 S. Ct. 1209, 1216 (1974).
    The defendants in this case were actually charged under the statute
in question–a statute which a superior court had held
unconstitutional–and they were thus forced to defend against felony
charges. Our jurisprudence, like that of our federal counterparts, does
not require criminal defendants to pursue other pretrial alternatives as
a prerequisite to challenging the constitutionality of the statute under
which they are charged; that is particularly true where a court of
review has declared the statute unconstitutional. As we noted in
People v. Wright, 194 Ill. 2d 1 (2000), “if a statute creating an offense
is unconstitutional, it is considered void ab initio.” Wright, 194 Ill. 2d
at 24, citing People v. Zeisler, 125 Ill. 2d 42, 46 (1988). Defendants
Garibaldi and Montes-Medina were not required to pursue other
procedural alternatives prior to litigating their motions to dismiss,
based upon the appellate court’s decision in Carpenter.
    We turn now to the State’s contention that the appellate court’s
judgment in Carpenter should be vacated and the cause remanded for
consideration of “nonconstitutional” grounds that were not addressed
by that court. As the State notes, defendant Carpenter had presented
other, unresolved issues on appeal, i.e., a challenge to the sufficiency
of the evidence and an argument that the trial court had denied him
due process in entering a finding of guilt based upon facts not
supported by the record. This portion of the State’s argument calls
into question the proper sequence of appellate analysis, a matter this
court recently addressed in Hampton, E.H., Lee, and People v.
Stechly, 225 Ill. 2d 246 (2007). The State cites Hampton, E.H., and
Lee in support of its position that the appellate court in Carpenter
should have first addressed Carpenter’s reasonable doubt argument
and his contention that the trial court had denied him due process in
entering a finding of guilt based upon facts not supported by the
record.
    We find our decision in Lee particularly instructive. Lee was
arrested for violating a Joliet drug-loitering ordinance. He was
subsequently found to be in possession of drugs, and he was ultimately
prosecuted for possession of controlled substances and intent to
deliver. Prior to trial, he filed and litigated a motion to quash arrest
and suppress evidence, arguing that there was no probable cause for

                                   -9-
his arrest. After a suppression hearing, the circuit court denied
defendant’s motion, and the ensuing jury trial resulted in his
conviction. Lee, 214 Ill. 2d at 478-81.
     A divided panel of the appellate court reversed defendant’s
convictions, holding that the Joliet drug-loitering ordinance was
facially unconstitutional based on vagueness. People v. Lee, 345 Ill.
App. 3d 782, 787-88 (2004). Concurring in the judgment, Presiding
Justice Holdridge opined that the ordinance was not unconstitutionally
vague on its face. However, he was of the opinion that the police
lacked probable cause to arrest defendant. Therefore, Justice
Holdridge agreed with the appellate court majority that defendant’s
convictions should be reversed. Lee, 345 Ill. App. 3d at 788
(Holdridge, P.J., specially concurring). This court allowed the State’s
petition for leave to appeal as a matter of right (134 Ill. 2d R. 317).
     Although we found “the constitutional question” sufficient for this
court to review the appellate judgment as a matter of right, we
ultimately determined that the “appellate court’s invalidation of the
ordinance was erroneous,” as it was it was “not necessary to
determine the constitutionality of the *** ordinance.” Lee, 214 Ill. 2d
at 482. We reached that result by first determining whether the
arresting officers had probable cause to arrest defendant for violating
the ordinance, concluding in the end that they did not. Lee, 214 Ill. 2d
at 482-85. As we acknowledged, that analysis itself entailed the
consideration and resolution of a constitutional question:
             “Both the United States and Illinois Constitutions protect
         individuals from unreasonable searches and seizures. U.S.
         Const., amend. IV; Ill. Const. 1970, art. I, §6. An arrest
         without probable cause or a warrant based thereon violates
         these constitutional provisions.” Lee, 214 Ill. 2d at 484.
     Thus, this court’s analysis in Lee demonstrates that a court of
review should consider the constitutionality of a statute as a matter of
last resort, only after the resolution of any other nonconstitutional and
constitutional grounds for disposing of the case. Lee, 214 Ill. 2d at
482-85. Reasonable doubt is a matter of constitutional magnitude.
“The due process clause of the fourteenth amendment to the United
States Constitution requires that a person may not be convicted in
state court ‘except upon proof beyond a reasonable doubt of every
fact necessary to constitute the crime with which he is charged.’ ”

                                  -10-
People v. Cunningham, 212 Ill. 2d 274, 278 (2004), quoting in part
In re Winship, 397 U.S. 358, 364, 25 L. Ed. 2d 368, 375, 90 S. Ct.
1068, 1073 (1970). Consequently, the appellate court should have
first determined whether the State proved defendant Carpenter guilty
of violating section 12–612 of the Vehicle Code beyond a reasonable
doubt.
     However, as Lee makes clear, we may choose to address issues
ourselves, rather than remand them to the appellate court, where the
appellate court’s analysis has prematurely reached the question of a
statute’s constitutionality. We choose to do so in this case. Moreover,
in the end, because Carpenter’s case is consolidated with those of
Garibaldi and Montes-Medina, we will be required to address the
constitutionality of the statute in any event.
     Consequently, we will first briefly review the evidence adduced at
Carpenter’s trial–in compliance with the analytical “flow chart”
applicable to the circumstances and procedural posture of his case (see
generally E.H., 224 Ill. 2d at 179-89)–to determine whether it sufficed
to prove defendant Carpenter guilty of violating section 12–612 of the
Code beyond a reasonable doubt. The oft-stated standard we employ
is whether, after viewing the evidence in the light most favorable to
the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.
Cunningham, 212 Ill. 2d at 278.
     Defendant Carpenter was charged with the offense of “false or
secret compartment in a motor vehicle” in that he “owned or operated
a motor vehicle *** which he knew to contain a secret compartment.”
The statute defines a “false or secret compartment” in these terms:
“any enclosure that is intended and designed to be used to conceal,
hide, and prevent discovery by law enforcement officers of the false
or secret compartment, or its contents, and which is integrated into a
vehicle.” (Emphasis added.) 625 ILCS 5/12–612(b) (West 2004).
     We find the evidence adduced at trial insufficient to sustain a
conviction for the offense charged. It was stipulated that defendant
owned the vehicle in question. Beyond that, however, the evidence
was insufficient to establish that the compartment was “false or
secret,” i.e., “intended and designed to be used to conceal, hide, and
prevent discovery by law enforcement officers of the false or secret
compartment, or its contents.” The statute requires that the

                                 -11-
compartment be both intended “and designed” to be used to conceal,
hide, and prevent discovery of the compartment or its contents. There
is no question that the compartment was designed to contain an air
bag. The State presented no evidence to the contrary; nor did it
adduce evidence indicating that defendant had modified the
compartment in any way. Defendant testified that the air bag had
already been removed when he purchased the vehicle. No evidence
was adduced to contradict that assertion. The State’s evidence fails on
this basis alone; however, we also note, in passing, that the evidence
was insufficient, in a practical sense, to establish defendant’s intent to
use the compartment as a “false or secret” compartment. The arresting
officer testified that the compartment was open when he approached
defendant’s vehicle and he failed to cite any measures defendant had
taken to prevent its discovery.
     Thus, the evidence was insufficient to establish defendant
Carpenter’s guilt of the offense charged beyond a reasonable doubt.
The appellate court, in Carpenter, should have addressed the
reasonable doubt issue first, before it addressed the constitutionality
of the statute. Had it done so, it would not have had to address the
statute’s constitutionality. That sequence of review was mandated by
our jurisprudence. However, as will appear hereafter, the appellate
court’s holding with respect to the constitutionality of the statute was
correct nonetheless.
     We turn to the cases of defendants Garibaldi and Montes-Medina.
It is clear from the transcript of the hearing on defendants’ motions to
dismiss that the circuit court felt compelled to find the statute
unconstitutional, and dismiss the charges against the defendants, based
solely upon the holding of the appellate court in Carpenter. The
court’s original order of November 6, 2006, so indicates. It is unclear,
however, whether the circuit court independently assessed the
reasoning of Carpenter and adopted it in the circuit court’s
subsequent findings, as set forth in the court’s amended order of
November 28, 2006, or whether those findings simply reflect what
was done in Carpenter, i.e., finding the statute overly broad and thus
violative of due process guarantees. The distinction has some
significance in the context of this consolidated appeal because our
discussion heretofore indicates that the appellate court in Carpenter
reached the constitutionality of the statute unnecessarily. Thus, if we

                                  -12-
were not otherwise compelled to reach the constitutionality of the
statute, and if the circuit court of Grundy County felt bound to hold
the statute unconstitutional solely on the basis of the appellate court’s
decision in Carpenter, then one might argue that remand of these
cases would be appropriate to allow for an independent evaluation of
the statute’s constitutionality by the circuit court. Since the circuit
court’s order makes the requisite findings, we can presume the trial
court meant what it said in the order. Therefore, we will address the
constitutionality of the statute in these cases.
    The constitutionality of a statute is reviewed de novo. People v.
Jones, 223 Ill. 2d 569, 596 (2006). Statutes are presumed
constitutional, and the party challenging the constitutionality of a
statute has the burden of establishing its invalidity. People v. Lantz,
186 Ill. 2d 243, 254 (1999). The legislature has wide discretion to
establish penalties for criminal offenses, but that discretion is limited
by the constitutional guarantee that a person may not be deprived of
liberty without due process of law. People v. Wright, 194 Ill. 2d 1, 24
(2000), citing In re K.C., 186 Ill. 2d 542, 550 (1999). When
legislation does not affect a fundamental constitutional right, the test
for determining whether it complies with substantive due process
requirements is the rational basis test. Wright, 194 Ill. 2d at 24. A
statute will be upheld under that test where “it ‘bears a reasonable
relationship to a public interest to be served, and the means adopted
are a reasonable method of accomplishing the desired objective.’ ”
Wright, 194 Ill. 2d at 24, quoting People v. Adams, 144 Ill. 2d 381,
390 (1991).
    Thus, we must first ascertain the statute’s public purpose so that
we may determine whether its provisions reasonably implement that
purpose. “The language of a statute is the best indication of the
legislature’s intent and the statute’s purpose.” People v. Hill, 199 Ill.
2d 440, 456 (2002), citing People v. Lombardi, 184 Ill. 2d 462, 477
(1998).
    Section (a) of the false or secret compartment statute makes it
unlawful to own or operate a motor vehicle that the individual knows
to contain a false or secret compartment and to knowingly install,
create, build, or fabricate such a compartment. This section does not
reveal the statute’s purpose. Section (b), however, which, inter alia,
defines the term “false or secret compartment,” reveals that the

                                  -13-
legislature was concerned with deterring and punishing those who
would conceal illegal and dangerous items in such a compartment.
This section notes that secret compartments might be used to conceal
“a person, firearm, controlled substance, or other contraband” from
the police. 625 ILCS 5/12–612(b) (West 2004). The mention of
firearms reveals a specific concern for officer safety.
     As the appellate court noted, these purposes are consistent with
the comments made by three legislators who spoke to the purpose of
the statute during debates: one senator who indicated that the
objective of the legislation was to protect police from concealed
firearms; and two representatives who suggested that the bill was
meant to punish those who possessed illegal contraband. See 368 Ill.
App. 3d at 294-95.
     Assuming that the purpose of the statute is the laudable goal of
protecting police and punishing those who hide guns and illegal
contraband from officers, we must next consider whether “ ‘the means
adopted are a reasonable method of accomplishing the desired
objective.’ ” Wright, 194 Ill. 2d at 24, quoting People v. Adams, 144
Ill. 2d 381, 390 (1991). We hold it is not.
     The statute potentially criminalizes innocent conduct, as it visits
the status of a felon upon anyone who owns or operates a vehicle he
or she knows to contain a false or secret compartment, defined as one
intended and designed to conceal the compartment or its contents
from law enforcement officers. The contents of the compartment do
not have to be illegal for a conviction to result. In these consolidated
cases, there was in fact nothing illegal found within the compartments.
As in Wright, the statute in question does not contain a reasonable
means of preventing the targeted conduct, and it therefore violates
due process protections. See Wright, 194 Ill. 2d at 28 (“Because
section 5–401.2 potentially subjects *** innocent conduct to such a
severe penalty, we find that it does not contain a reasonable means of
preventing the trafficking of stolen vehicles and parts. ***
Accordingly, we hold that section 5–401.2 violates due process
protections”).
     The State submits that the intent to conceal the compartment or
its contents from law enforcement officers suggests a criminal purpose
and, in any event, we should construe the statute so as to require a
criminal purpose as an element of the offense.

                                 -14-
    We reject the notion that the intent to conceal something from law
enforcement officers necessarily entails illegal conduct. The intent to
conceal something from the view of the general public subsumes an
intent to conceal from the subset of the public comprised of law
enforcement officers. Just as citizens are not required to display their
worldly possessions to the general public, neither are they required to
exhibit them for the plain view of law enforcement. As the appellate
court noted in Carpenter, “an owner or driver who uses his concealed
compartment to keep legally possessed items from view of law
enforcement officers has no criminal purpose. Whether the item is
cash, jewelry, a risque magazine, a confidential file, or a BB gun, the
owner or driver has the right to keep it from prying eyes–whether or
not those eyes are official.” 368 Ill. App. 3d at 295. Citizens have
recognized expectations of privacy in their belongings and the
containers in which those belongings are kept. See generally Bond v.
United States, 529 U.S. 334, 338, 146 L. Ed. 2d 365, 370, 120 S. Ct.
1462, 1465 (2000); New Jersey v. T.L.O., 469 U.S. 325, 337-38, 83
L. Ed. 2d 720, 732, 105 S. Ct. 733, 740-41 (1985) (“ ‘[T]he Fourth
Amendment provides protection to the owner of every container that
conceals its contents from plain view’ ”), quoting United States v.
Ross, 456 U.S. 798, 822-23, 72 L. Ed. 2d 572, 592, 102 S. Ct. 2157,
2172 (1982); MacWade v. Kelly, 460 F.3d 260, 272-73 (2d Cir. 2006)
(same).
    Given the statutory language employed here, we decline the
State’s invitation to construe the statute so as to require a criminal
purpose as an element of the offense. Section 12–612 already contains
two mental-state elements: knowledge and intent. In such
circumstances, this court has declined to read a criminal purpose into
a statute. See Wright, 194 Ill. 2d at 29-30; People v. Zaremba, 158 Ill.
2d 36 (1994); People v. Hamm, 149 Ill. 2d 201 (1992); People v.
Wick, 107 Ill. 2d 62 (1985). As this court explained in Wright:
             “[S]ection 5–401.2 does not lack a mental state element.
        Section 5–401.2(i) expressly provides that the mental state for
        the offense of failure to keep records is knowledge. When a
        statute is unambiguous, it must be enforced as enacted, and a
        court may not depart from its plain language by reading into
        it exceptions, limitations, or conditions not expressed by the

                                 -15-
          legislature. [Citation.] The responsibility for the wisdom or
          justice of legislation rests with the legislature, and courts may
          not rewrite statutes to make them consistent with the court’s
          idea of orderliness and public policy. [Citations.] Consistent
          with these principles, in Zaremba, Wick, and Hamm, we did
          not read the mental state of knowledge plus criminal purpose
          into the statutes at issue because they expressly provided
          knowledge as the mental state. Instead, we held that these
          statutes were invalid. We must do the same in this case.”
          Wright, 194 Ill. 2d at 29-30.
Wright specifically distinguished People v. Tolliver, 147 Ill. 2d 397
(1992), noting: “In Tolliver, we were able to imply the mental state of
knowledge plus criminal purpose as an element of section 4–104(a)(2)
because that provision contained no mental state.” Wright, 194 Ill. 2d
at 29. The Wright reasoning applies in this case.
    The State notes that Wright failed to acknowledge People v.
Bailey, 167 Ill. 2d 210 (1995). According to the State, Bailey
“demonstrates that a statute may be construed to require a criminal
purpose beyond the absolute liability context,” i.e., where no mental
state is included in the statute. The stalking statute in Bailey provided
in pertinent part:
              “(a) A person commits stalking when he or she transmits
          to another person a threat with the intent to place that person
          in reasonable apprehension of death, bodily harm, sexual
          assault, confinement or restraint, and in furtherance of the
          threat knowingly does any one or more of the following acts
          on at least 2 separate occasions:
                  (1) follows the person, other than within the residence
              of the defendant;
                  (2) places the person under surveillance by remaining
              present outside his or her school, place of employment,
              vehicle, other place occupied by the person, or residence
              other than the residence of the defendant.” 720 ILCS
              5/12–7.3 (West 1992).
In Bailey, defendants argued that the statute was unconstitutional
because it failed to contain the language “without lawful authority.”

                                   -16-
They contended that the absence of such language made innocent
conduct unlawful, violating due process guarantees. Bailey, 167 Ill. 2d
at 224.
     This court interpreted the statute “as proscribing only conduct
performed ‘without lawful authority.’ ” Bailey, 167 Ill. 2d at 224.
Notably, this court explained: “We do not believe threatening a person
with the requisite intent and in furtherance of the threat following or
placing a person under surveillance without lawful authority involves
any ‘innocent conduct.’ *** Further, the fact that the statutes at issue
here can be interpreted to punish only unlawful conduct distinguishes
this case from those where such an interpretation was not possible.”
Bailey, 167 Ill. 2d at 225.
     Indeed, threats made with the intent to place a person in
“reasonable apprehension of death, bodily harm, sexual assault,
confinement or restraint” could hardly be deemed “innocent conduct”
under any rational interpretation of the phrase and, coupled with the
“knowing” conduct prohibited in subsections (a)(1) and (a)(2), could
in some instances border on assault. See 720 ILCS 5/12–1 (West
2006) (“A person commits an assault when, without lawful authority,
he engages in conduct which places another in reasonable
apprehension of receiving a battery”). Given the language employed
in the stalking statutes, it was probably not necessary to interpret the
statutes as if they contained the phrase “without lawful authority.”
The statute already contained a requirement of “knowing” conduct in
furtherance of a clearly culpable objective, i.e., the intent to place
another person in “reasonable apprehension of death, bodily harm,
sexual assault, confinement or restraint.” See 720 ILCS 5/12–7.3
(West 1992). In any event, we believe the holding of Bailey is limited
to its facts.
     The statute at issue in Bailey is certainly not comparable to the
statute before us in this case, where the mere intent to conceal an
empty compartment, or, alternatively, anything in it (regardless of its
legality), constitutes an offense. If the intent of the legislature was to
punish those who conceal firearms or contraband in false or secret
compartments, it would seem that the rational approach might have
been to punish–via an additional felony offense–those who actually did
that.

                                  -17-
     For the foregoing reasons, we hold that section 12–612 of the
Code is facially invalid on due process grounds. The evidence would
have been insufficient to convict defendant Carpenter under the statute
in any event. Therefore, the judgment of the appellate court is
affirmed (on either basis) in No. 103616. The judgment of the circuit
court of Grundy County is affirmed in Nos. 103856 and 103857.

                                        No. 103616–Appellate court
                                                judgment affirmed;
                                Nos. 103856 & 103857–Circuit court
                                                judgment affirmed.

     JUSTICE KILBRIDE, specially concurring:
     I write separately because, while I concur in the result reached, I
believe the opinion has unnecessarily attempted to create a new
general rule for the order of addressing constitutional and
nonconstitutional issues in our criminal trial courts. This novel rule not
only runs counter to this court’s long-established principles, as
repeatedly reiterated in Mulay v. Mulay, 225 Ill. 2d 601 (2007) (citing
the list of cases noted in In re E.H.), People v. Hampton, 225 Ill. 2d
238 (2007), In re E.H., 224 Ill. 2d 172 (2006) (including an extensive
list of cases dating back to 1910), and People v. Lee, 214 Ill. 2d 476
(2005), but it also reaches this new rule without the benefit of direct
argument by the parties, supporting legal precedent, or independent
analysis. Thus, I cannot join in that portion of the opinion.
     In its initial review of the Garibaldi and Montes-Medina cases, the
opinion correctly notes that Mulay “addressed[ed] the proper
procedure in the circuit court,” requiring the court to dispose of any
nonconstitutional issues before resolving constitutional matters. Slip
op. at 8. The opinion then properly distinguishes Mulay from the
instant case because, “in Mulay, there was no clear precedent holding
a statute unconstitutional, as was the case here.” Slip op. at 8. As the
opinion later explains, the rationale for this distinction is that “ ‘if a
statute creating an offense is unconstitutional, it is considered void ab
initio.’ ” Slip op. at 9, quoting Wright, 194 Ill. 2d at 24. Thus, after
the appellate court in Carpenter found section 12–612

                                  -18-
unconstitutional, the trial court was bound by that ruling. Slip op. at
7, citing People v. Harris, 123 Ill. 2d 113, 128-29 (1988). Charged
with violations of a section held to be unconstitutional, both Garibaldi
and Montes-Medina filed motions to dismiss based on Carpenter.
Under those circumstances, the trial court could not have properly
continued the criminal proceedings based on a statute that had been
declared void ab initio. In contrast, in Mulay, “there was no
controlling authority that the circuit court was compelled to follow.”
Slip op. at 8. Thus, the procedures properly outlined in Mulay were
not applicable to the cases of defendants Garibaldi and Montes-
Medina.
    Rather than end that portion of its analysis and immediately
proceed to the State’s contention that Carpenter should be vacated,
however, the opinion attempts to distinguish Mulay on a second, and
much more problematic, basis in dicta. Indeed, the opinion
unexpectedly announces “a different rule” in criminal cases involving
challenges to the constitutionality of the charging statutes. Slip op. at
8. The opinion appears to rely on two bases for its new rule: (1) the
“serious consequences” entailed in criminal prosecutions and (2) the
United States Supreme Court’s decision in Babbitt v. United Farm
Workers National Union, 442 U.S. 289, 60 L. Ed. 2d 895, 99 S. Ct.
2301 (1979). Slip op. at 8. Neither basis justifies the current
announcement of “a different rule” in criminal cases, and the
surrounding dicta will lead to confusion on the applicability and scope
of that rule.
    While criminal prosecutions undoubtedly entail “serious
consequences,” the opinion does not cite any legal precedent to
support the imposition of a new rule for the review of constitutional
and nonconstitutional issues in a criminal trial. The only case cited is
Babbitt, where the Supreme Court directly addresses the justiciability
of a First Amendment challenge made by federal court plaintiffs who
had not yet been charged under the challenged statute. Those
plaintiffs sought “to secure a declaration of the unconstitutionality of
various sections of the [Arizona Agricultural Employment Relations
Act], as well as of the entire Act, and an injunction against its
enforcement.” Babbitt, 442 U.S. at 293, 60 L. Ed. 2d at 903, 99 S.
Ct. at 2306. As appellees, the plaintiffs argued, inter alia, that “to

                                  -19-
avoid criminal prosecution they must curtail their consumer [publicity
campaigns], and thus forgo full exercise of what they insist are their
First Amendment rights. It is urged, accordingly, that their challenge
to the limitation on consumer publicity plainly poses an actual case or
controversy.” (Emphasis added.) Babbitt, 442 U.S. at 301, 60 L. Ed.
2d at 908, 99 S. Ct. at 2310. In resolving these claims, the Court
squarely addressed whether the plaintiffs’ first amendment challenges
to the likely future application of the Act sufficiently presented an
actual case or controversy to be justiciable.
    That scenario bears no resemblance to the cases of defendants
Garibaldi and Montes-Medina. Garibaldi and Montes-Medina
involved ongoing criminal prosecutions based on past violations of the
challenged statute. Thus, the Court’s discussion about justiciability,
the only issue decided in Babbitt, is inapposite in the instant cases.
The discussion’s complete inapplicability is manifested within the
quote it cites in support, stating that “ ‘when fear of criminal
prosecution under an allegedly unconstitutional statute is not
imaginary or wholly speculative a plaintiff need not “first expose
himself to actual arrest or prosecution to be entitled to challenge
[the] statute.” ’ ” (Emphasis added.) Slip op. at 9, quoting Babbitt,
442 U.S. at 302, 60 L. Ed. 2d at 909, 99 S. Ct. at 2310-11, quoting
Steffel v. Thompson, 415 U.S. 452, 459, 39 L. Ed. 2d 505, 514, 94 S.
Ct. 1209, 1216 (1974). The quote is obviously directed toward the
limited issue of whether the plaintiffs’ constitutional challenge is
justiciable and thus can even be heard by a federal district court. It has
no application here because the defendants have already faced actual
arrest and prosecution. Moreover, the constitutional challenges in the
instant case arose only after the defendants were arrested and
charged, unlike the anticipatory claims raised in Babbitt. Here, the
question the opinion unnecessarily attempts to answer by creating its
new rule in criminal cases is not whether the defendants may properly
raise their constitutional challenges before the trial court but when
they may do so. It is undisputed that Garibaldi and Montes-Medina
have a right to challenge the constitutionality of section 12–612. The
only issue that could remain is when the trial court should address
those claims.



                                  -20-
    In this instance, however, it is improper for this court to address
that issue because the trial court could not have properly gone
forward with the criminal proceedings against Garibaldi and Montes-
Medina after they filed their motions to dismiss based on our appellate
court’s holding in Carpenter that section 12–612 is unconstitutional
on its face. Thus, the opinion unjustifiably delves into dicta when it
announces its “different rule” to be applied in criminal trials. That
announcement is not only purely advisory and unsupported by relevant
precedent, but it is also likely to spawn extensive litigation over its
actual scope and application due to its status as dicta. Thus, I cannot
join that portion of the opinion.
    In this case, we need not consider applying a “different rule” for
the proper order for addressing constitutional and nonconstitutional
challenges in our criminal trial courts. The parties have not fully
briefed and argued the merits of each side, and the issue is not
squarely before us. Accordingly, I respectfully specially concur in the
majority opinion.

   JUSTICES FREEMAN and BURKE join in this special
concurrence.

    JUSTICE BURKE, also specially concurring:
    I agree with the majority’s ultimate holding that the secret
compartment statute, section 12–612 of the Illinois Vehicle Code (625
ILCS 5/12–612 (West 2004)), is unconstitutional in that it violates
substantive due process. However, I find the analysis employed in
reaching this conclusion to be confusing and, at times, incorrect.
Accordingly, I cannot join fully in the opinion and specially concur.
    In this appeal, the court addresses the consolidated cases of
People v. Carpenter, No. 103616, People v. Garibaldi, No. 103856,
and People v. Montes-Medina, No. 103857. Defendant Carpenter was
found guilty of violating the secret compartment statute. On appeal,
the appellate court reversed the conviction, ruling the statute
unconstitutional because it violates substantive due process by
sweeping too broadly and potentially encompassing innocent conduct.
The State then petitioned to appeal that ruling as a matter of right

                                 -21-
pursuant to Supreme Court Rule 612(b), which we granted.
Subsequently, defendants Garibaldi and Montes-Medina were each
charged, in separate cases, with violating section 12–612. In the
circuit court they sought and obtained dismissal of the charges based
on the ruling in Carpenter, 368 Ill. App. 3d 288. The State appealed
the dismissals directly to this court, as permitted by Supreme Court
Rule 603.
     Before this court, the State’s main argument is that the lower
courts’ orders should be vacated and remanded for consideration of
nonconstitutional grounds that were not addressed by those courts.
The State contends that in Carpenter the appellate court should have
first considered whether there had been sufficient evidence to support
the defendant’s conviction, and that the circuit court in People v.
Garibaldi and People v. Montes-Medina should not have dismissed the
matters before ruling on the defendants’ motions to quash arrest and
suppress evidence.
     Initially, this majority rejects the State’s arguments with respect to
the Garibaldi and Montes-Medina cases, recognizing that once the
appellate court held the secret compartment statute unconstitutional
in Carpenter, the circuit court was bound by that ruling and that it
would be “absurd” to require them to litigate other matters before
obtaining dismissal based on Carpenter. Slip op. at 7. Although this
response is certainly sufficient to dispose of the State’s arguments
with respect to Garibaldi and Montes-Medina, the majority,
nevertheless, goes on to engage in a long discussion which is
confusing, at best, and incorrect at worst. As Justice Kilbride points
out in his special concurrence, the majority alludes to creating a
“different rule” (see slip op. at 20 (Kilbride, J., specially concurring))
for the treatment of criminal cases and supports this notion with a
detailed discussion of Babbitt v. United Farm Workers National
Union, 442 U.S. 289, 60 L. Ed. 2d 895, 99 S. Ct. 2301 (1979), a case
that is wholly inapposite to the situation here.
     I note, additionally, that despite repeated readings of the
majority’s opinion, I have been unable to discern exactly what this
“different rule” might be. The majority concludes its discussion by
stating: “Our jurisprudence, like that of our federal counterparts, does
not require criminal defendants to pursue other pretrial alternatives as

                                   -22-
a prerequisite to challenging the constitutionality of the statute under
which they are charged; that is particularly true where a court of
review has declared the statute unconstitutional.” Slip op. at 9.
However, this is not a new or different rule, but a statement of long-
standing precedent. As the majority itself acknowledges, appellate
court decisions have always been binding on circuit courts. People v.
Harris, 123 Ill. 2d 113, 128 (1988). Confusion also stems from the
fact that the majority’s conclusion–that “Defendants Garibaldi and
Montes-Medina were not required to pursue other procedural
alternatives prior to litigating their motions to dismiss”–speaks to a
defendant’s ability to raise the issue of constitutionality, not the
court’s ability to reach the issue of constitutionality, which is the focus
of the State’s appeal.
     The majority then turns to Carpenter and engages in a lengthy
discussion to come to the already-settled rule–that a court of review
should consider the constitutionality of a statute as a matter of last
resort. The majority then concludes that the appellate court erred
when it found section 12–612 unconstitutional because it did not first
determine whether the State proved defendant Carpenter guilty of
violating section 12–612 beyond a reasonable doubt. Although the
majority, too, eventually addresses the constitutionality of the statute,
it does so only after reviewing the evidence adduced at Carpenter’s
trial to determine whether it sufficed to prove defendant guilty of
violating the statute.
     In my view, the majority’s analysis when reviewing the sufficiency
of the evidence demonstrates the folly of engaging in this endeavor
and underscores why the appellate court proceeded in the manner it
did. In order to determine whether the State adduced sufficient
evidence to convict defendant at trial, it is necessary to first decide the
question of what evidence must be looked at to see whether it was
sufficient. That inquiry can only be accomplished by construing the
statute and, when the majority construes the statute, it reads into it a
criminal-purpose requirement which is not in the language of the
statute and which is precisely the infirmity complained of by defendant
and found by the appellate court to render the statute violative of
substantive due process.


                                   -23-
     I agree with Carpenter’s argument that “reasonable doubt and due
process arguments are inextricably intertwined with arguments
relating to the constitutionality of the statute under which he was
convicted” and that, in order to determine whether he was properly
convicted of the crime charged, the appellate court had to necessarily
first consider what conduct, if any, the statute criminalized and
whether the statute’s proscription of the conduct was constitutional.
See slip op. at 6.
     In sum, I join in the majority’s holding that section 12–612 of the
Vehicle Code is unconstitutional. However, based on the above, I
would affirm the appellate court judgment in Carpenter in its entirety
and reject the State’s argument that the constitutionality of the statute
should not have been reached by the lower court. Further, for the
reasons stated in this special concurrence, I would affirm the circuit
court orders in the Garibaldi and Montes-Medina cases.

   JUSTICES FREEMAN and KILBRIDE join in this special
concurrence.




                                  -24-